                       DISTRICT COURT OF THE UNITED STATES
                       WESTERN DISTRICT OF NORTH CAROLINA
                               ASHEVILLE DIVISION
                                 1:19-cv-00224-FDW

COREY DELON GREENE,                 )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )
                                    )
KENNETH LASSITER, et al.,           )
                                    )
            Defendants.             )
___________________________________ )

       THIS MATTER is before the Court on periodic status review following the return of mail

sent to Plaintiff’s listed address as undeliverable [Doc. 14].

       Plaintiff’s current address is reported on the docket report as Scotland Correctional

Institution in Laurinburg, NC. On August 9, 2019, the Clerk mailed to Plaintiff a copy of his Order

Waiving Initial Partial Filing Fee and Directing the Correctional Facility to Transmit Partial

Payments to the Plaintiff at this address. The Order listed the Plaintiff’s Offender Number as

“0152418.” [Doc. 10 at 1]. The docket report shows that the Plaintiff’s Offender Number is

actually “0154218.” On August 26, 2019, the Court received notice that this Clerk’s Order was

being returned as undeliverable to Plaintiff and that the “offender is no longer incarcerated.” [Doc.

14].

       It appears based on review of N.C. Department of Public Safety website “offender search”

that the return of Plaintiff’s mail was likely the result of the use of the incorrect Offender Number

for the Plaintiff. As such, the Court will direct the Clerk to resend Docket Number 10 to the

Plaintiff, ensuring that the Offender Number is listed as “0154218.”
IT IS, THEREFORE, ORDERED that:

The Clerk is respectfully instructed to resend the Plaintiff Docket Number 10 in accordance

with the terms of this Order.


                                     Signed: September 9, 2019




                                         2
